DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 was filed after the mailing date of the Final Rejection on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/02/2022 was filed after the mailing date of the Final Rejection on 02/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20140211842 A1, hereinafter “Zhao-842”) in view of Zhao et al. (US 20210160480 A1, hereinafter “Zhao-480”).

Regarding Claim 1. (Currently Amended) Zhao-842 discloses a system comprising:
a transmitter ([0024]-[0026]; Figure 2; “transmitting terminal 12” and “transmitter 18”); and 
a receiver ([0024]-[0026]; Figure 2; “receiving terminal 22” and “receiver 28”); 
wherein the transmitter is configured to: 
partition a first frame of a video stream into a plurality of portions and send the plurality of portions to the receiver ([0021]; Figure 1; “[0021] FIG. 1 gives a schematic illustration of an input video signal captured from a camera, and divided into portions ready to be encoded by a video encoder so as to generate an encoded bitstream. The signal comprises a moving video image divided in time into plurality of frames (F), each frame representing the image at a different respective moment in time ( . . . t-1, t, t+1 . . . ). Within each frame, the frame is divided in space into a plurality of portions each representing a plurality of pixels. The portions may for example be referred to as blocks. In certain schemes, the frame is divided and sub-divided into different levels of portion or block. For example each frame may be divided into macroblocks (MB) and each macroblock may be divided into blocks (b), e.g. each block representing a region of 8.times.8 pixels within a frame and each macroblock representing a region of 2.times.2 blocks (16.times.16 pixels). In certain schemes each frame can also be divided into slices (S), each comprising a plurality of macroblocks.”); 
partition a second frame of a video stream into a plurality of portions ([0021]; Figure 1; “[0021] FIG. 1 gives a schematic illustration of an input video signal captured from a camera, and divided into portions ready to be encoded by a video encoder so as to generate an encoded bitstream. The signal comprises a moving video image divided in time into plurality of frames (F), each frame representing the image at a different respective moment in time ( . . . t-1, t, t+1 . . . ). Within each frame, the frame is divided in space into a plurality of portions each representing a plurality of pixels. The portions may for example be referred to as blocks. In certain schemes, the frame is divided and sub-divided into different levels of portion or block. For example each frame may be divided into macroblocks (MB) and each macroblock may be divided into blocks (b), e.g. each block representing a region of 8.times.8 pixels within a frame and each macroblock representing a region of 2.times.2 blocks (16.times.16 pixels). In certain schemes each frame can also be divided into slices (S), each comprising a plurality of macroblocks.”);
determination that one or more of the plurality of portions of the first frame are not acknowledged by the receiver ([0035]; Figure 5; “[0035] Alternatively or additionally, at least the inter prediction coding module 43 may be configured with a confirmed reference mode and a non-confirmed reference mode. In the confirmed reference mode, the inter prediction module 43 is arranged to receive back acknowledgement messages from the decoder (Shown in FIG. 5) to acknowledge when frames or parts of frames have been successfully received and decoded (and/or equivalently to report when not). The inter prediction module 43 thus has confirmation of which frames or parts of frames will serve as a proper reference for inter prediction at the decoder. In the confirmed reference mode, encoding is restricted to prediction from reference portions in a frame or part of a frame that is confirmed as received and decoded. In the non-confirmed reference mode on the other hand, the inter prediction module 43 does not restrict to encoding relative to such confirmed references. For example, in embodiments the feedback requires a few frames to be returned, so for recent frames it is not known whether these frames are successfully received or not, and these can be used for potential references. Or in embodiments, the feedback is positive only if the full frame is reconstructed correctly at the receiver, so even in a frame which is known not to be confirmed there is a chance that a portion of that frame contains a good reference.”):
generate a hybrid frame comprising:
for each portion of the second frame without a corresponding portion of the first frame acknowledged by the receiver, data based on only the corresponding portion of the first frame ([0035]; Figure 5; wherein in the conventional method in video streaming, the second frame (P frame or B frame) is sent based on the comparison of the first and the second frame, unless the second frame is the anchor (I) frame, and this is disclosed by Zhao-842 as shown below: “[0035] Alternatively or additionally, at least the inter prediction coding module 43 may be configured with a confirmed reference mode and a non-confirmed reference mode. In the confirmed reference mode, the inter prediction module 43 is arranged to receive back acknowledgement messages from the decoder (Shown in FIG. 5) to acknowledge when frames or parts of frames have been successfully received and decoded (and/or equivalently to report when not). The inter prediction module 43 thus has confirmation of which frames or parts of frames will serve as a proper reference for inter prediction at the decoder. In the confirmed reference mode, encoding is restricted to prediction from reference portions in a frame or part of a frame that is confirmed as received and decoded. In the non-confirmed reference mode on the other hand, the inter prediction module 43 does not restrict to encoding relative to such confirmed references. For example, in embodiments the feedback requires a few frames to be returned, so for recent frames it is not known whether these frames are successfully received or not, and these can be used for potential references. Or in embodiments, the feedback is positive only if the full frame is reconstructed correctly at the receiver, so even in a frame which is known not to be confirmed there is a chance that a portion of that frame contains a good reference.”)
Zhao-842 failed to disclose in response to a determination that one or more of the plurality of portions of the first frame are not acknowledged by the receiver;
generate a hybrid frame comprising:
for each portion of the second frame, that has a corresponding portion of the first frame , data based on both the portion of the second frame and the corresponding portion of the first frame; and
send the hybrid frame to the receiver.
Zhao-480, however, in the same field of endeavor, shows in response to a determination that one or more of the plurality of portions of the first frame are not acknowledged by the receiver;
generate a hybrid frame comprising:
for each portion of the second frame, that has a corresponding portion of the first frame , data based on both the portion of the second frame and the corresponding portion of the first frame ([0169]-[0170]; Figure 11; “[0169] Variation of the embodiments described herein is also within the scope of the present disclosure. For example, instead of intraframe encoding a frame to generate one I-frame, a plurality of hybrid frames can be generated wherein each of hybrid frames intraframe encodes a different portion of the original frame. FIG. 11 illustrates exemplary processes for encoding a frame 1100, in accordance with embodiments. Under a traditional intraframe coding mode, the entire frame 1100 can be encoded to produce an I-frame 1104. The advantage of intraframe encoding the entire frame is that once the I-frame is received, it can be used to reconstruct the entire frame without relying on any other frames. However, the bits or bitrate required to intraframe encode the entire frame can be much higher than that required for encoding P-frames. Therefore, the transmission of I-frames can cause the undesirable bitrate fluctuation, higher peak-to-average ratio, and longer latency. [0170] An alternative approach can be used to alleviate some of the problems of using I-frames. The frame to be encoded 1100 can be divided into a plurality of different portions 1102A, 1102B, 1102C. It is understood that the portions shown are for illustrative purposes only and not intended to be limiting. In other embodiments, the frame may comprise more or less than three portions. A plurality of hybrid frames can be generated comprising a hybrid frame 1106A, 1106B, 1106C respectively corresponding to the portions 1102A, 1102B, and 1102C of the original frame 1100. The hybrid frames can form a group 1108 that correspond to the original frame 1100. Each hybrid frame within the hybrid frame group contains an intraframe encoded portion (shaded) which is the result of intraframe encoding a corresponding portion of the original frame. The remainder of the hybrid frame may comprise the result of interframe encoding the rest of the original frame. Using the hybrid frame 1106A as an example, hybrid frame 1106A comprises an intraframe encoded portion (shaded) resulting from intraframe encoding portion 1102A. Hybrid frame 1106B comprises an intraframe encoded portion (shaded area) resulting from intraframe encoding portion 1102B. And hybrid frame 1106C comprises an intraframe encoded portion (shaded area) resulting from intraframe encoding portion 1102C”); and
send the hybrid frame to the receiver ([0169]-[0172]; Figure 2; “[0172] In various embodiments, a hybrid frame group can be used in places where an I-frame is used. For example, on the transmitter side, instead of generating and transmitting an I-frame (e.g., when there is an encoder error, when there is a bit rate change, when the long-term reference frame does not exist in the reference frame), the transmitter can be configured to generate and transmit a group of hybrid frames. Each of the hybrid frames can be associated with metadata similar to the metadata for an I-frame, except the type of the frame is a hybrid frame instead of an I-frame. The metadata may also indicate the intraframe encoded portion in the encoded hybrid frame and/or how the relationship between the hybrid frames within a hybrid frame group. On the receiver side, instead of verifying that an I-frame is correctly received and/or decoded, the receiver can be configured to verify that all hybrid frames within a hybrid frame group are received correctly. Instead of decoding an I-frame, the decoder can be configured to decode the hybrid frames within the hybrid frame group to reconstruct the original frame.”).
It would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to modify the teaching of Zhao-842’s recovering from dropped frames in real-time transmission of video by overcoming lost sub-frames (blocks) in media streaming with the Zhao-480’s method for feedback-based data transmission in order to modify the second portion of data as an alternative to resending the data packets which are not acknowledged to result in improved performance of the applications and reduce or minimize packet loss and thus improve the quality of images received. 

Regarding Claim 2. (Currently Amended) Zhao-842 in view Zhao-480 shows the system as recited in claim 1. Zhao-842 further shows wherein the transmitter is configured to maintain a list of portions of the second frame which were not acknowledged as being received by the receiver ([0035]; Figure 5; “[0035] Alternatively or additionally, at least the inter prediction coding module 43 may be configured with a confirmed reference mode and a non-confirmed reference mode. In the confirmed reference mode, the inter prediction module 43 is arranged to receive back acknowledgement messages from the decoder (Shown in FIG. 5) to acknowledge when frames or parts of frames have been successfully received and decoded (and/or equivalently to report when not). The inter prediction module 43 thus has confirmation of which frames or parts of frames will serve as a proper reference for inter prediction at the decoder. In the confirmed reference mode, encoding is restricted to prediction from reference portions in a frame or part of a frame that is confirmed as received and decoded. In the non-confirmed reference mode on the other hand, the inter prediction module 43 does not restrict to encoding relative to such confirmed references. For example, in embodiments the feedback requires a few frames to be returned, so for recent frames it is not known whether these frames are successfully received or not, and these can be used for potential references. Or in embodiments, the feedback is positive only if the full frame is reconstructed correctly at the receiver, so even in a frame which is known not to be confirmed there is a chance that a portion of that frame contains a good reference.”). 

Regarding Claim 3. (Currently Amended) Zhao-842 in view Zhao-480 shows the system as recited in claim 1. Zhao-480 further shows for each portion of the second frame with a corresponding portion of the first frame acknowledged by the receiver, the transmitter is configured to generate the portion of the second frame based on difference data between the corresponding portion of the first frame and the portion of the  second frame independent of whether other portions of the first frame were acknowledged by the receiver ([0169]-[0172]; Figure 11; “[0170] An alternative approach can be used to alleviate some of the problems of using I-frames. The frame to be encoded 1100 can be divided into a plurality of different portions 1102A, 1102B, 1102C. It is understood that the portions shown are for illustrative purposes only and not intended to be limiting. In other embodiments, the frame may comprise more or less than three portions. A plurality of hybrid frames can be generated comprising a hybrid frame 1106A, 1106B, 1106C respectively corresponding to the portions 1102A, 1102B, and 1102C of the original frame 1100. The hybrid frames can form a group 1108 that correspond to the original frame 1100. Each hybrid frame within the hybrid frame group contains an intraframe encoded portion (shaded) which is the result of intraframe encoding a corresponding portion of the original frame. The remainder of the hybrid frame may comprise the result of interframe encoding the rest of the original frame. Using the hybrid frame 1106A as an example, hybrid frame 1106A comprises an intraframe encoded portion (shaded) resulting from intraframe encoding portion 1102A. Hybrid frame 1106B comprises an intraframe encoded portion (shaded area) resulting from intraframe encoding portion 1102B. And hybrid frame 1106C comprises an intraframe encoded portion (shaded area) resulting from intraframe encoding portion 1102C.”). 
The motivation used to combine Zhao-842 with Zhao-480 on the rejection to claim 1 above, still applies to the rejection of claim 3.

Regarding Claim 4. (Currently Amended) Zhao-842 in view Zhao-480 shows the system as recited in claim 1. Zhao-480 further shows wherein hybrid frame is used to represent the second frame [0169]-[0172]; Figure 11).
The motivation used to combine Zhao-842 with Zhao-480 on the rejection to claim 1 above, still applies to the rejection of claim 4.

Regarding Claim 5. (Currently Amended) Zhao-842 in view Zhao-480 shows the system as recited in claim 1. Zhao-480 further shows wherein the second frame and first frame first frame and second frame wirelessly to the receiver ([0169]-[0172]; Figure 11). 
The motivation used to combine Zhao-842 with Zhao-480 on the rejection to claim 1 above, still applies to the rejection of claim 5.

Regarding Claim 6. (Previously Presented) Zhao-842 in view Zhao-480 shows the system as recited in claim 1. Zhao-842 further shows wherein rather than resending a given portion of the given frame which was not acknowledged by the receiver, the transmitter stores an indication that the given portion was not acknowledged ([0035]; Figure 5). 

Regarding Claim 7. (Previously Presented) Zhao-842 in view Zhao-480 shows the system as recited in claim 1. Zhao-842 further shows the system as recited in claim 1, wherein the transmitter is configured to: 
partition a second given frame of the video stream into a plurality of portions ([0021]; Figure 1B; “[0021] … The signal comprises a moving video image divided in time into plurality of frames (F), each frame representing the image at a different respective moment in time ( . . . t-1, t, t+1 . . . ). Within each frame, the frame is divided in space into a plurality of portions each representing a plurality of pixels. …”);
for each portion of the second given frame: 
determine if a corresponding portion of the given frame was acknowledged by the receiver ([0035]; Figure 5; “[0035] Alternatively or additionally, at least the inter prediction coding module 43 may be configured with a confirmed reference mode and a non-confirmed reference mode. In the confirmed reference mode, the inter prediction module 43 is arranged to receive back acknowledgement messages from the decoder (Shown in FIG. 5) to acknowledge when frames or parts of frames have been successfully received and decoded (and/or equivalently to report when not). …”);
Zhao-480 further shows the system as recited in claim 1, wherein the transmitter is configured to:
for each portion of the second given frame: 
generate the portion as an inter-frame portion if the corresponding portion of the given frame was acknowledged by the receiver, wherein the inter-frame portion is encoded based on one or more neighboring frames of the video stream ([0172]; Figure 11);
generate the portion as an inter-frame portion if the corresponding portion of the given frame was acknowledged by the receiver, wherein the inter-frame portion is encoded based on one or more neighboring frames of the video stream ([0169]-[0172]; Figure 11); 
send the plurality of portions of the second given frame to the receiver ([0169]-[0172]; Figure 11); and 
store indications for any portions of the plurality of portions of the second given frame which were not acknowledged as being received by the receiver ([0169]-[0172]; Figure 11).
The motivation used to combine Zhao-842 with Zhao-480 on the rejection to claim 1 above, still applies to the rejection of claim 7.

Regarding Claim 8. (Currently Amended) Method claim 8 is drawn to the method of using the corresponding system claimed in claim 1, and is rejected for same reasons of obviousness as used above.

Regarding Claim 9. (Currently Amended)  Method claim 9 is drawn to the method of using the corresponding system claimed in claim 2, and is rejected for same reasons of obviousness as used above.

Regarding Claim 10. (Currently Amended) Method claim 10 is drawn to the method of using the corresponding system claimed in claim 3, and is rejected for same reasons of obviousness as used above.

Regarding Claim 11. (Currently Amended) Method claim 11 is drawn to the method of using the corresponding system claimed in claim 4, and is rejected for same reasons of obviousness as used above.

Regarding Claim 12. (Currently Amended) Method claim 12 is drawn to the method of using the corresponding system claimed in claim 5, and is rejected for same reasons of obviousness as used above.

Regarding Claim 13. (Previously Presented) Method claim 13 is drawn to the method of using the corresponding system claimed in claim 6, and is rejected for same reasons of obviousness as used above.

Regarding Claim 14. (Previously Presented) Method claim 14 is drawn to the method of using the corresponding system claimed in claim 7, and is rejected for same reasons of obviousness as used above.

Regarding Claim 15. (Currently Amended) Device claim 15 is drawn to the device corresponding to the method of using same as claimed in claim 8, and is rejected for the same reasons of obviousness as used above. 

Regarding Claim 16. (Currently Amended) Device claim 16 is drawn to the device corresponding to the method of using same as claimed in claim 9. Therefore, device claim 16 corresponds to method claims 9 and is rejected for the same reasons of obviousness as used above. 

Regarding Claim 17. (Currently Amended) Device claim 17 is drawn to the device corresponding to the method of using same as claimed in claim 10, and is rejected for the same reasons of obviousness as used above.

Regarding Claim 18. (Currently Amended) Device claim 18 is drawn to the device corresponding to the method of using same as claimed in claim 11, and is rejected for the same reasons of obviousness as used above.

Regarding Claim 19. (Currently Amended) Device claim 19 is drawn to the device corresponding to the method of using same as claimed in claim 12, and is rejected for the same reasons of obviousness as used above. 

Regarding Claim 20. (Previously Presented) Device claim 20 is drawn to the device corresponding to the method of using same as claimed in claim 13, and is rejected for the same reasons of obviousness as used above. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot based on new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/NASIM N NIRJHAR/           Primary Examiner, Art Unit 2482